SCHIAVELLI *, District Judge.
MEMORANDUM **
On at least six separate occasions, Appellant, Randy Valmer (‘Valmer”) sold methamphetamine to an undercover officer who was initially introduced to Valmer by a confidential informant (“Cl”) known only as “James.”1 On September 30, 2005, a jury convicted Valmer on one count of conspiracy to distribute methamphetamine and six counts of distribution of methamphetamine. The district court sentenced Valmer to twenty years on each count and ordered that the sentences run concurrently-
Valmer appeals his conviction and seeks a new trial claiming the lower court erred in not ordering the Government to disclose information about the Cl, while at the same time allowing the Government to highlight the absence of information about the Cl during closing statement. Valmer also seeks to be resentenced based upon his contention the district court should have reduced his sentence as a result of (1) improper sentencing factor manipulation and (2) his acceptance of responsibility.
We have jurisdiction under 28 U.S.C. § 1291, and 18 U.S.C. § 3742(a) and we affirm.

Valmer’s Request for a New Trial


(1) Valmer’s Motion to Compel Discovery of the Cl was Properly Denied

The defendant has the burden to prove the need for disclosure of a Cl. United States v. Sanchez, 908 F.2d 1443, 1451 (9th Cir.1990); United States v. Williams, 898 F.2d 1400, 1402 (9th Cir.1990). Here, the lower court did not abuse its discretion in concluding Valmer failed to meet the standard, adopted by the Supreme Court in Roviaro v. United States, 353 U.S. 53, 77 S.Ct. 623, 1 L.Ed.2d 639 (1957), to compel discovery of information concerning a Cl.
In a pretrial motion to compel discovery before the magistrate judge, Valmer sought information relating to the Cl, “James,” who introduced Valmer to the undercover police officer. Specifically, Appellant sought the Cl’s identity, criminal record, agreement(s) with the Government, whereabouts, bank statements, instructions from law enforcement concerning acceptable or non-acceptable activity, and requested an interview with the informant prior to trial. Valmer contends the Information and interview were necessary to his defense at trial.
Prior to trial, on July 15, 2005, the magistrate judge denied Valmer’s motion because Valmer failed to demonstrate the information sought was “relevant and helpful to the defense of an accused or [was] essential to a fair determination of a cause.” Roviaro, 353 U.S. at 60-61, 77 S.Ct. 623.2 Valmer did not file an objection to the magistrate’s order denying the motion to compel. Consequently, the district court was not called upon to consider this issue until trial.
On the first day of trial, Valmer requested reconsideration of the magistrate’s denial of his motion to compel information regarding the Cl. The Government ar*722gued the information concerning the identity and background of the Cl was irrelevant because the actual crimes for which Valmer was indicted all occurred after the Cl introduced the undercover officer to Valmer, and the Cl did not participate in the criminal activity. The district court denied Valmer’s motion on two grounds. First, because the magistrate’s order was not timely appealed, and second, because the information sought was irrelevant. The district court’s denial was without prejudice to the motion being renewed if evidence of entrapment were raised at trial and the Cl became relevant to Valmer’s entrapment defense.
The district court’s denial of Valmer’s motion to compel was not an abuse of discretion because the informant “James” was not significantly involved in Valmer’s methamphetamine transactions,3 and the Government had a strong interest in not disclosing confidential information on the informant. See United States v. Gonzalo Beltran, 915 F.2d 487 (9th Cir.1990).
In Gonzalo Beltran, this Circuit specified three factors a court must consider to determine when to order disclosure of identifying information regarding a Cl pursuant to a defendant’s Fifth and Sixth Amendment rights: “(1) the degree of the informant’s involvement in the criminal activity; (2) the relationship between the defendant’s asserted defense and the likely testimony of the informant; and (3) the government’s interest in non-disclosure.” 915 F.2d 487, 488-89.
As to the first factor, the Cl, “James,” was not involved in Valmer’s criminal activity to any great degree because he was only present during the first of the seven meetings between Valmer and the undercover police officer, and that meeting was not the subject of any of the charges subsequently included in the indictment. The charges resulted from the ensuing six meetings where James was not present. Thus, Valmer dealt directly with the undercover officer on six separate occasions during a fourteen-day period with no involvement of the Cl.4 Accordingly, Valmer, who was admittedly heavily involved in the drug trade as a “user,” committed the charged offenses with no direct participation by the Cl, and therefore, the Cl was not involved in Valmer’s criminal activity to a large degree.
Roviaro is distinguishable because, there, the Court determined the conviction ultimately depended on the informant, rather than the police officers who testified at trial, because the informant, not the officers, was present and participated in the alleged conduct. 353 U.S. at 64, 77 S.Ct. 623 (“This is a case where the Government’s informer was the sole participant, other than the accused, in the transaction charged.”) Here, however, the undercover police officer testified about the specifics of Valmer’s drug crimes from personal knowledge without reference to anything the Cl, “James,” said or did.
The conclusion reached by the Eleventh Circuit in United States v. Tenorio-Angel, 756 F.2d 1505, 1509 (11th Cir.1985), which, in turn, formed the basis for the Ninth Circuit’s adoption of the three-factor test *723in Gonzalo Beltran5 is applicable here: “We do not find that the informant played a pivotal role in the drug transactions with respect to the appellant’s participation. The informant merely introduced appellant to the agents____ This level of participation does not mandate disclosure.” 756 F.2d at 1511.6
As to the third prong of Gonzalo Beltran, the district court did not err in accepting the Government’s argument for the need to protect the Cl’s identity. While Valmer knew the Cl, he also testified he knew little about him. Valmer knew him only as “James” and had taken drugs with him on over eighty different occasions. Once such a person, who is known to a defendant, is identified as a Cl, the need for protection of identifying information about that person becomes much more pronounced. Moreover, the Government also indicated the Cl had been used in other cases. This also created a significant need for non-disclosure.
Thus, the first and third prongs of Gonzalo Beltran strongly support the ruling below precluding discovery.
As to the second prong, as the dissent correctly points out, we do not know what relationship would have been shown between the Cl’s testimony and Valmer’s defense. However, Roviaro’s progeny make clear that a defendant is not automatically entitled to discovery of a Cl simply by asserting an entrapment defense. If this were the case, the defendant would be able to effectively eviscerate the burden of proof on the need for disclosure of a Cl by simply asserting an entrapment defense, no matter how weak. Yet, the burden always remains on the defendant. See Sanchez, 908 F.2d at 1451; see also Williams, 898 F.2d at 1402. Furthermore, such a result would have a devastating impact on the willingness of CIs, who are important tools in law enforcement’s arsenal of weapons against the increasingly sophisticated tools of the drug trade, to come forward and testify.
While there is an allure to requiring the district court to hold an in camera hearing to find out the relationship between the Cl and the Government, it is not this court’s job to do that which should have been done by the defense at trial. As indicated, supra, the district court denied the discovery without prejudice. The issue was not re-raised by the defense,7 nor did the defense request any kind of in camera hearing by the trial court to determine the Cl’s relation with the Government. Moreover, notwithstanding the judge’s indication he might allow an offer of proof to be made, none was requested by the defense.
In sum, in light of the defendant’s extensive and systematic involvement with drugs, the lack of any significant participation of the Cl in the charged offenses, and the need to protect the Cl from possible retaliation, the district court did not err in denying the discovery regarding the Cl’s identity.

(2) Valmer Waived Any Claim of Error Relating to the Government’s Closing Argument

During trial, Valmer testified that he was a drug user and an addict, but not a drug trafficker. He had asserted an entrapment defense by detailing what *724“James” told him to induce him to sell drugs to the undercover officer. Valmer claimed that he only sold methamphetamine to the undercover officer because “James” asked him to. Valmer testified that he and “James” were friends, socialized frequently, and took drugs together. Valmer also asserted “James” asked him to sell drugs to the undercover officer, “Joe,” as a favor to him because “James” was going through hard times, and by selling to “Joe,” Valmer would be helping “James.” The district court allowed this testimony and only prevented Valmer from testifying on points involving double hearsay about what “James” said “Joe” said. Thus, Valmer presented his entrapment defense to the jury.
In order to prove he was entrapped, Valmer had to show: (1) the government induced him to commit the crime and (2) he was not predisposed to commit it. See United States v. Gurolla, 333 F.3d 944, 951 (9th Cir.2003).
During the Government’s closing argument and reply, counsel made reference to the fact that nothing was known about “James.” The Government argued Valmer had not shown the Cl to be a government agent, and therefore, even if “James” had induced Valmer to sell methamphetamine, Valmer could not prove the first prong— “government inducement.” There was no defense objection to the references to “James” in the Government’s closing or rebuttal arguments.
The Government’s argument was problematic because the district court had, of course, prevented the defense from obtaining discovery of the relationship. Thus, only the prosecution had the information necessary to show whether or not “James” was a government agent. But, there was no defense objection.
As this Court stated in United States v. Cruz-Garcia, 344 F.3d 951 (9th Cir.2003), “[tjhis is closer to the line than we like to see prosecutors get.” Nevertheless, the prosecutor’s actions, however inappropriate, are less egregious than those of the prosecutor in Cruz-Garcia who made misrepresentations in closing argument, and also in opening statement and during the examination of witnesses. Thus, this Court ordered a new trial in Cruz-Garcia because the excluded evidence was made a centerpiece of the prosecution’s case. By contrast, here, Valmer, not the prosecution, first mentioned the Cl, and made “James” part of the case.
Because the Government’s actions in this case did not rise to the level of plain error and because Valmer did not object to the references during closing argument, he is not entitled to a new trial. It is significant that Valmer did not object during closing argument and it is this fact, among others, that distinguishes this case from United States v. Kojayan, 8 F.3d 1315, 1319, n. 8 (9th Cir.1993) (convictions vacated and case remanded where defense counsel objected at least three times to the prosecutor’s closing argument).
In light of the deferential standard of review on appeal, and the possible miscues of the defense during trial, we cannot say the district court erred. Accordingly, Valmer is not entitled to a new trial based on the Government’s statements during its closing argument.

Valmer’s Request to be Resentenced

The district court did not err in refusing to reduce Valmer’s sentence because of (1) sentencing factor manipulation or (2) acceptance of responsibility.

(1) There Was No Sentencing Factor Manipulation

Appellant argues that the district court erroneously failed to consider a departure from the guidelines sentence *725based on sentencing entrapment and therefore he must be resentenced. Valmer claims that the Government had enough evidence to charge him after one drug deal, but instead of arresting him then, “piled on” five more transactions only to increase his sentence. Appellant’s sentencing entrapment argument then morphs into a separate claim that the district court erred in applying the sentencing guidelines as mandatory post-United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
The district court did not plainly err for failing to consider sentencing entrapment because, as the evidence showed: (1) Valmer unhesitatingly sold methamphetamine on six separate occasions, and (2) the district court properly considered the sentencing factors required by 18 U.S.C. § 3553 as advisory.

(2) No Acceptance of Responsibility

Appellant argues that the district court erroneously denied him an adjustment for acceptance of responsibility, and therefore he must be resentenced. However, the district court’s recognition of Valmer’s failure to express remorse or contrition was not plain error. Instead, the district court correctly concluded that Valmer’s conduct was incompatible with an acceptance of responsibility. See United States v. Scrivener, 189 F.3d 944, 948 (9th Cir.1999) (finding defendant’s attempts to minimize his own involvement and blame his son were inconsistent with acceptance of responsibility); United States v. Marquardt, 949 F.2d 283, 285 (9th Cir.1991) (per curiam) (affirming refusal to apply downward adjustment where defendant indicated that he had not intended to violate the law and that the authorities “steered” him toward child pornography).
Therefore, Valmer is not entitled to be resentenced.
Accordingly, the judgment of the district court is AFFIRMED.

 The Honorable George P. Schiavelli, United States District Judge for the Central District of California, sitting by designation.


 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. The parties are familiar with the facts so we do not discuss them in detail here.


. Valmer’s intent to actually raise an entrapment defense was "vague” and "unexplained” when the motion was before the magistrate judge. (See EOR 19).


. As discussed infra, this distinguishes this case from Roviaro where the Cl "was the sole participant, other than the accused, in the transaction charged.” 353 U.S. at 64, 77 S.Ct. 623.


. We also note the Government’s argument Valmer was predisposed to commit drug crimes is bolstered by his shifting explanations that he was at first motivated to sell drugs for "James” but later felt sympathy for the undercover officer’s need for drugs.


. See Gonzalo Beltran, 915 F.2d at 489.


. Additionally, the Cl in Tenorio-Angel was arguably more involved in the criminal activity than "James.” See 756 F.2d at 1506.


. Unlike in United States v. Staufer, 38 F.3d 1103, 1109 (9th Cir.1994), cited by the dissent, where the defendant “renewed his motion to disclose the informant’s identity and thus preserved the issue for appeal.”